Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on 01/26/2021. Claims 1-2, 9, 23, and 29 is/are amended and 6, and 10-22 is/are canceled. Further, claims 1, 9, and 29 are amended and 4-5 and 25-26 are cancelled, as a result of the Examiner’s Amendment and interview conducted on June 4th, 2021 included herein. Claims 1-3, 7-9, 23-24, and 27-29 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Candice H Osnato (Reg. No. 72,125) on June 4th, 2021. The application has been amended as follows:

Amendments to the Claims:
(Currently Amended) A system comprising at least one processor and a memory in communication with the at least one processor, wherein the system is programmed to:
receive, by the at least one processor, first execution cycle data comprising a first lead and a second lead from a lead interface, wherein the first lead comprises first lead information 
determine, by the at least one processor, that a first lead score for the first lead is greater than a lead score threshold;
determine, by the at least one processor, that a second lead score for the second lead is less than the lead score threshold;
generate, by the at least one processor, a set of filtered leads including the first lead information based on the assigned lead score to the first lead;
determine, by the at least one processor, a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores lower than the lead score threshold, wherein the scrub rate is a ratio of a number of customers removed from the system;
determine a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate;
determine whether the scrub rate threshold is more than two standard deviations higher than the mean scrub rate;
determine, by an adjustment evaluator on the at least one processor, that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold;
automatically adjust the score threshold using the adjustment evaluator on the at least one processor in response to the determination that the scrub rate is greater than the analysis window scrub rate by more than the scrub rate threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period;

determine, by the at least one processor, that a third lead score for the third lead is greater than the adjusted lead score threshold; 
generate, by the at least one processor, a second set of filtered leads including the third lead information based on the assigned lead score to the third lead, wherein the at least one processor sends a message to an administrative user before generating the second set of filtered leads; and
transmitting, by the at least one processor, data to the filtered leads.

The system of claim 1, further programmed to after adjusting the lead score threshold, determine that an application of the adjusted lead score threshold is permitted by a limitation rule determined by the guard-rail enforcer component.

The system of claim 1, further programmed to:
determine an average scrub rate for a second plurality of leads received during the analysis window; and
determine the scrub rate threshold based at least in part on the average scrub rate.
(Cancelled)
(Cancelled)  
(Canceled)
The system of claim 1, wherein the system is further programmed to determine a scrub rate for a plurality of lead scores for leads received during the analysis window.
The system of claim 1, wherein the first execution cycle data and the second execution cycle data comprises leads with a first common value for a first lead category, and wherein the first execution cycle data and the second execution cycle data comprises leads with a second common value for a second common lead value.
(Currently Amended) A method for adaptively generating leads, the method performed by at least one processor, comprising:
receiving, by the at least one processor, first execution cycle data comprising a first lead and a second lead from a lead interface, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer;
determining, by the at least one processor, that a first lead score for the first lead is greater than a lead score threshold;
determining, by the at least one processor, that a second lead score for the second lead is less than the lead score threshold;
generating, by the at least one processor, a set of filtered leads including the first lead information based on the assigned lead score to the first lead;

determining a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate;
determining whether the scrub rate threshold is more than two standard deviations higher than the mean scrub rate;
determining, by an adjustment evaluator on the at least one processor, that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold;
automatically adjusting the score threshold using the adjustment evaluator on by the at least one processor in response to the determination that the scrub rate is greater than the analysis window scrub rate by more than the scrub rate threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period;
receiving, by the at least one processor, second execution cycle data comprising a third lead from the lead interface comprising third lead information describing a third potential customer, wherein the first execution cycle data comprises leads received during an observation period shorter than the analysis window, and wherein the system is further programmed to receive lead score data describing lead scores for at least one lead received during the observation period and at least one lead received during the analysis window and not during the observation period;
determining, by the at least one processor, that a third lead score for the third lead is greater than the adjusted lead score threshold; 
, wherein the at least one processor sends a message to an administrative user before generating the second set of filtered leads; and
transmitting, by the at least one processor, data to the filtered leads.
10.-22. (Canceled)
The method of claim 9, further comprising after selecting the second lead score threshold, determining that an application of the second lead score threshold is permitted by a limitation rule determined by the guard-rail enforcer component.

The method of claim 9, further comprising:
determining an average scrub rate for a second plurality of leads received during the analysis window; and 
determining the scrub rate threshold based at least in part on the average scrub rate.
(Cancelled)
(Cancelled) 
The method of claim 9, further comprising:
determining a scrub rate for a plurality of lead scores for leads received during the analysis window.

The method of claim 9, wherein the first execution cycle data and the second execution cycle data comprises leads with a first common value for a first lead category, and wherein the 

(Currently Amended) A non-transitory machine-readable medium containing instructions which, when read by a machine, cause the machine to perform operations comprising:
receiving first execution cycle data comprising a first lead and a second lead from a lead interface, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer;
determining a first lead score for the first lead is greater than a lead score threshold; 
determining that a second lead score for the second lead is less than the lead score threshold;
generating, by the at least one processor, a set of filtered leads including the first lead information based on the assigned lead score to the first lead;
determining a scrub rate wherein the scrub rate describes a portion of the first execution cycle data having lead scores less than the lead score threshold; 
determining, wherein the scrub rate is a ratio of a number of customers removed from the system;
determining a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate;
determining whether the scrub rate threshold is more than two standard deviations higher than the mean scrub rate;

adjusting by the adjustment evaluator the lead score threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period; 
receiving second execution cycle data comprising a third lead from the lead interface comprising third lead information describing a third potential customer, wherein the first execution cycle data comprises leads received during an observation period shorter than the analysis window, and wherein the system is further programmed to receive lead score data describing lead scores for at least one lead received during the observation period and at least one lead received during the analysis window and not during the observation period;
determining that a third lead score for the third lead is greater than the adjusted lead score threshold;
generating, by the at least one processor, a second set of filtered leads including the third lead information based on the assigned lead score to the third lead, wherein the at least one processor sends a message to an administrative user before generating the second set of filtered leads; and
transmitting, by the at least one processor, data to the filtered leads.

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-3, 7-9, 23-24, and 27-29 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 1-2.
2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving lead information for potential customer, and provide a lead score indicating the likelihood that a lead (i.e. potential customer) will convert (e.g., generating (sales) lead) (i.e. “Certain Methods of Organizing Human Activity”) (i.e. “PEG” Revised Step 2A Prong One=Yes). Further the claims also recites determining lead scores, generating set of filtered leads based on assigned lead scores, determining scrub rate as a ratio of number of customers removed from the system, receiving execution cycle data to receive lead score data during observation period and analysis windows, determine and generate leads based on assigned lead score (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mathematical Concepts” and “Mental Processes” subject matter grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “determine a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate; determine whether the scrub rate threshold is more than two standard deviations higher than the mean scrub rate; automatically adjust the score threshold using the adjustment evaluator on the at least one processor in response to the determination that the scrub rate is greater than the analysis window scrub rate by more than the scrub rate threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period”, integrate the exception into a practical application in accordance with and in light of [0028] of Applicant’s specification. 
More specifically, the Examiner notes that as per [0059-0061], it is stated that “The guard rails enforcer component 306 may enforce the limitations rules at action 520. Like adjustment rules, limitation rules, in some examples, are specific to a particular domain. Any suitable limitation rules may be used. In some examples, a limitation rule may set minimum or maximum lead score thresholds. In another example, a limitation rule may limit the number of positive and/or negative changes that can be made to the lead score threshold over a given time period. For example, if the adjustment evaluator 304 proposes more than three increases to the lead score threshold in a one month period, the guard rails enforcer component 306 may disallow the fourth and subsequent proposed increases during the one month period …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-3, 7-9, 23-24, and 27-29 are deemed patent eligible.
Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-3, 7-9, 23-24, and 27-29 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-3, 7-9, 23-24, and 27-29 is withdrawn.
Allowable Subject Matter
Claims 1-3, 7-9, 23-24, and 27-29 are allowed. The closest prior art of record is US Pub. 20070219848 (“Hubsher”) in view of US Pub. 20110258016 (“Barak”) in view US Pub. 20140249873 (“Stephan”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1, 9, and 29, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of determine a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate, determine whether the scrub rate threshold is more than two standard deviations higher than the mean scrub rate, and automatically adjust the score threshold using the adjustment evaluator on the at least one processor in response to the determination that the scrub rate is greater than the analysis window scrub rate by more than the scrub rate threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period.
Furthermore, as it relates to the current independent claims 1, 9, and 29, the Examiner notes the previously applied prior art reference of US Pub. 20070219848 (Hubsher) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Barak or Stephan simply does not disclose and/or teach automatically adjust the score threshold using the adjustment evaluator on the at least one processor in response to the determination that the scrub rate is greater than the analysis window scrub rate by more than the scrub rate threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period.

Neither NPL reference remedies the deficiencies of the previously applied Hubsher reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/GAUTAM UBALE/Primary Examiner, Art Unit 3682